NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

K-TECH TELECOMMUNCATIONS, INC.,
Plaintiff-Appellant,

v¢

TIME WARNER CABLE, INC.,
Defendant-Appellee.

2012-1425

Appea1 from the United States District Court for the
Centra1 District of California in case no. 11-CV-9373,
Judge R. Gary Klausner.

ON MOTION

ORDER

Upon consideration of Time Warner Cab1e, Inc.’s
("Time Warner") unopposed motion for an extension of
tirne, until October 15, 2012, to file its response brief,

IT Is ORDERED THAT:

The motion is granted Time Warner’s response brief
is due October 15, 2012.

K-TECH TELECOMMUNICATIONS V. TIME WARNER CABLE 2

FoR THE CoURT

 1 4  /s/ J an Horbaly
Date J an Horba1y
C1erk

cc: David S. Benyacar, Esq.
Patrick F. Bright, Esq.

325 u.acouwvi»'i%w son

nasi=snsnm,csszcurr
SEP 1 41 2012
JAN HORBALY
CLERK